Case 1:18-cv-00042-KJM Document 63 Filed 12/26/18 Page 1 of 2   PageID #: 1038




LYONS, BRANDT, COOK & HIRAMATSU
Attorneys at Law
A Law Corporation

BRADFORD F. K. BLISS 3161-0
1800 Davies Pacific Center
841 Bishop Street
Honolulu, Hawaii 96813
Telephone: (808) 524-7030
Facsimile: (808) 533-3011
E-mail: bbliss@lbchlaw.com

P. KYLE SMITH          9533
Law Offices of Ian L. Mattoch
737 Bishop Street, Suite 1835
Honolulu, Hawaii 96813
Telephone: (808) 523-2451
E-mail: kyle@ianmattoch.com

TERRANCE M. REVERE 5857
Revere & Associates LLLC
970 N. Kalaheo Avenue, Suite A301
Kailua, Hawaii 96734
Telephone : (808) 791-9550
Facsimile: (808) 791-9551
E-mail: terry@revereandassociates.com

Attorneys for Defendant
CARA BARBER

                IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

OHANA MILITARY                     )     CIVIL NO. 18-00042 KJM
COMMUNITIES, LLC and               )
FOREST CITY RESIDENTIAL            )     CERTIFICATE OF SERVICE
MANAGEMENT, LLC,                   )
                                   )     [DEFENDANT CARA BARBER'S
                  Plaintiffs,      )     RESPONSE TO PLAINTIFF

20411a COS 04
Case 1:18-cv-00042-KJM Document 63 Filed 12/26/18 Page 2 of 2           PageID #: 1039




                                         )       OHANA MILITARY
                vs.                      )       COMMUNITIES, LLC'S FIRST
                                         )       REQUEST FOR PRODUCTION OF
CARA BARBER,                             )       DOCUMENTS AND THINGS TO
                                         )       DEFENDANT CARA BARBER,
                                         )       DATED NOVEMBER 9, 2018]
                      Defendant.         )
                                         )

                             CERTIFICATE OF SERVICE
                I hereby certify that, on December 21, 2018 the original and one true

and correct copy of DEFENDANT CARA BARBER'S RESPONSE TO

PLAINTIFF OHANA MILITARY COMMUNITIES, LLC'S FIRST REQUEST

FOR PRODUCTION OF DOCUMENTS AND THINGS TO DEFENDANT

CARA BARBER, DATED NOVEMBER 9, 2018 were duly served on the

following in the manner indicated below:
                                                                         PERSONAL
                                                                MAIL     SERVICE
JOACHIM P. COX, ESQ.
RANDALL C. WHATOFF, ESQ.
KAMALA S. HAAKE, ESQ.
800 Bethel Street, Suite 600
Honolulu, Hawaii 96813                                            X
   Attorneys for Plaintiffs
   OHANA MILITARY COMMUNITIES, LLC and
   FOREST CITY RESIDENTIAL MANAGEMENT, LLC

                DATED: Honolulu, Hawaii, December 26, 2018.

                                                 /s/ Bradford F.K. Bliss
                                                 BRADFORD F.K. BLISS
                                                 Attorney for Defendant
                                                 CARA BARBER



20411a COS 04                                2
